140 Ga. App. 20 (1976)
230 S.E.2d 83
PEACHTREE NORTH APARTMENTS COMPANY et al.
v.
ARKHORA ASSOCIATES, INC.
52781.
Court of Appeals of Georgia.
Argued October 6, 1976.
Decided October 18, 1976.
Raiford, Hills, Billington & McKeithen, Richard A. Hills, Jr., J. Tyler Tippett, for appellants.
Bryan, Wilgus & Spell, L. Penn Spell, Jr., for appellee.
CLARK, Judge.
Appellee brought suit against appellants to recover money due under a contract for services. The trial court, sitting without a jury, entered judgment for the appellee. Held:
1. Where there is any evidence to support the findings and judgment of the trial court sitting without a jury the appellate courts of Georgia will not interfere with that judgment. Pinkerton & Laws Co. v. Atlantis Realty Co., 128 Ga. App. 662, 665 (1) (197 SE2d 749); Kingston Development Co. v. Kenerly, 132 Ga. App. 346, 348 (1) *21 (208 SE2d 118). The trial transcript herein contains such evidence. Accordingly, appellant's first enumeration of error is without merit.
2. The trial court admitted into evidence over appellant's objections time sheets kept by appellee. The testimony of appellee's corporate officer was that these records were kept in the normal course of appellee's business. The variation between appellee's corporate name and that appearing on the time sheets was explained by the witness and is of no consequence. There was no error in admitting those documents under the business records exception to the hearsay rule. Code Ann. § 38-711. Enumeration of error 2 is without merit.
Judgment affirmed. Bell, C. J., and Stolz, J., concur.